Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The office action is in response to the amendment filed 4/29/2022

Claim Status
2.	Claims 1, 7-9, 14-15, 17, and 19-20 have been currently amended and claim 21 has currently been cancelled. Newly added claims 22-23 have been entered.

Response to Arguments
3.	The applicant’s arguments filed 4/29/2022 have been considered, but moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 2-5 of the remarks segment) that Stevens et al fails to teach or suggest "detecting a repeated change in orientation between a first range of orientation values and a second range of orientation values for the computer system over a period of time":	
As disclosed within the applicant’s response to the previous office action and according to par [0042] of the applicant’s specification, a repeated change in orientation may be drawn to a user of a mobile device continuously taking steps. Each instance of the ranges of orientation values (each disclosed in par [0043] and [0045] of the applicant’s specification) does not specifically disclose what a first or second range may be drawn and only briefly discloses (along with fig. 2 of the applicant’s specification) that each orientation instance value usually falls within a range of values collected within the devices thermal state profile, which is located within the device’s thermal context manager. The claimed first/second range of orientation values for the computer system over a period of time is still very broadly claimed and support for each limitation in the applicant’s specification is also limited.
Using the broadest reasonable interpretation of the claimed limitation, see par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5 of prior art reference Turner (US 2013/0228063), which discloses detecting ranges of user metrics, such as a change of pace in which a user is exercising or heart rates of a user wearing a device used to transmit the user’s physical metrics while consistently changing movement, such as detected changes in user wearing the device, the changed movements including speeding movement rate from walking to running, and slowing the user rate from running to walking (e.g., detecting a repeated change in orientation between a first range of orientation values and a second range of orientation values for the computer system over a period of time).
B.	In response to the applicant’s argument (disclosed on pg. 5-6 of the remarks segment) that the cited prior art fails to teach or suggest "determining a user activity currently being performed by a user of the computer system based on……the repeated change in orientation between the first range of orientation values and the second range orientation values”:
	In light of the currently amended claim language, see newly cited prior art reference Medelius et al (US 2013/0332286), which discloses (as disclosed in par [0026], par [0034], par [0042], and pg. 15, col. 2, lines 21-31 of Medelius et al) determining current user activity based on determining that the user’s exertion rate is at a normal level (e.g., the repeated change in orientation between the first range of orientation values) and determining if the user’s physical exertion exceeds a predetermined threshold value (the second range orientation values).
C.	In response to the applicant’s argument (disclosed on pg. 7-9 of the remarks segment) that the cited prior art fails to teach or suggest repeatedly detecting a set of changes in orientation of a computer system over a period of time:
	In light of the currently amended claim language, also see previously cited cited prior art reference Turner (US 2013/0228063), which also discloses (as disclosed in par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5 of Turner et al) continuously detecting user device metrics changes over various periods of time (e.g., repeatedly detecting a set of changes in orientation of a computer system over a period of time).

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The applicant’s amendments of claims 15, 17, and 19-20, which deleted the term “non-transitory” from the claimed computer-readable medium, renders each claim to non-statutory subject matter because (as disclosed in par [0060], lines 11-14 of the applicant’s specification) the claimed medium may be implemented in the form of carrier wave signals, which may only be implemented in non-statutory form. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 8-9, 11, 13, 15, 18, and 22-23 are rejected under 35 USC 103 as being unpatentable over Stevens et al (US 2015/0179045) in view of Turner (US 2013/0228063), further in view of Medelius et al (US 2013/0332286).
	Regarding claim 1, Stevens et al teaches a computer system comprising: 
a processor (fig. 1, ‘116); 
a memory device storing instructions executable on the processor (fig. 1, ‘128) to cause the computer system to perform operations comprising: 
detecting a temperature for at least a portion of the computer system over a period of time (par [0033], lines 11-13, [0037], lines 15-21, [0040], line 6 & [0044], lines 6 -8, which discloses determining a mobile device’s ambient temperature and determining other device parameters over an extended period of time);
the stored data pattern indicating a pattern of orientation (par [0040], lines 6-7, which discloses storing and establishing user patterns during the extended period of time) and temperature that, when detected together over the period of time, corresponds with user activity (par [0040], [0041], lines 12-10, and [0044], which disclose that the collected temperature and periodic changes of orientation corresponding to the user’s mobile device are compared to the pre-established device patterns and historical patterns stored in databases to determine usual behavior of the device).
Stevens et al does not explicitly teach detecting a repeated change in orientation between a first range of orientation values and a second range of orientation values for the computer system over a period of time;
determining a user activity currently being performed by a user of the computer system based on the temperature; and the repeated change in orientation between the first range of orientation values and the second range of orientation values detected together over the period of time corresponding with a stored data pattern indicative of the user activity; and
and initiating a settings change in the computer system based on the determined user activity.
Turner further teaches detecting a repeated change in orientation between a first range of orientation values and a second range of orientation values for the computer system over a period of time (par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5, which disclose ranges of user metrics, such as a change of pace in which a user is exercising or heart rates of a user wearing a device used to transmit the user’s physical metrics while consistently changing movement); and
initiating a settings change in the computer system based on the determined user activity (par [0147], lines 1-5, which discloses implementing a change in parameters upon the user activity type changing).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Turner within the teachings of Stevens et al would improve upon enhancing the user movement-based device parameter environment (in which Stevens et al is implemented to detect in order to determine) by personalizing the user movement-based data, such as changes in heart rate, speed and distance of user strides, etc., when adjusting the user device’s song BPM level, assigning song selection, and other metrics, for each user, based on pre-stored preference data regarding the user’s actions associated with the rate of each user’s determined user activity, such as walking, exercising, sitting down, lying down, etc..  
Stevens et al and Turner do not explicitly teach determining a user activity currently being performed by a user of the computer system based on the temperature and the repeated change in orientation between the first range of orientation values and the second range of orientation values detected together over the period of time corresponding with a stored data pattern indicative of the user activity.
Medelius et al teaches determining a user activity currently being performed by a user of the computer system based on the temperature (par [0026] and pg. 15, col. 2, lines 21-31, which disclose determining a user’s physical activity based on the user’s signature movement patterns and determined body temperature) and the repeated change in orientation between the first range of orientation values (par [0034], lines 2-7 and par [0035], lines 1-5, which discloses determining that the user’s exertion rate is at a normal level) and the second range of orientation values (par [0034], lines 4-7 and par [0042], which disclose determining if the user’s physical exertion exceeds a predetermined threshold value) detected together over the period of time (par [0035], lines 1-10, which discloses that the user’s status data being collected over a specified period of time) corresponding with a stored data pattern indicative of the user activity (par [0092], lines 7-20, which discloses using pre-stored baseline data patterns to determine the present user physical activity).    
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner because incorporating the body temperature/biological-based, device metric determining of Medelius et al would further personalize user device parameters analysis (as disclosed in par [0016] and [0023] of Medelius et al) when assigning content based on determining a current physical activity of each user via pre-stored biological data associated with the device of each individual user.  
Regarding claim 2, Stevens et al and Turner do not explicitly teach wherein the settings change comprises a preference selected by the user.
Medelius et al further teaches wherein the settings change comprises a preference selected by the user (par [0125], “activity preference”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner according to the motivation discussed regarding claim 1.  
Regarding claim 4, Stevens et al, Turner, and Medelius et al teach the limitations of claim 1.
Stevens et al further teaches wherein the operations further comprise displaying a notification based on the user activity (par [0039], lines 1-5, “notifying the user”).

Regarding claim 8, Stevens et al teaches a computer-implemented method comprising: 
detecting a temperature for at least a portion of the computer system over a period of time (par [0033], lines 11-13, [0037], lines 15-21, [0040], line 6 & [0044], lines 6 -8, which discloses determining a mobile device’s ambient temperature and determining other device parameters over an extended period of time);
the stored data pattern indicating a pattern of orientation (par [0040], lines 6-7, which discloses storing and establishing user patterns during the extended period of time) and temperature that, when detected together over the period of time, corresponds with user activity (par [0040], [0041], lines 12-10, and [0044], which disclose that the collected temperature and periodic changes of orientation corresponding to the user’s mobile device are compared to the pre-established device patterns and historical patterns stored in databases to determine usual behavior of the device).
Stevens et al does not explicitly teach detecting a repeated change in orientation between a first range of orientation values and a second range of orientation values for the computer system over a period of time;
determining a user activity currently being performed by a user of the computer system based on the temperature; and the repeated change in orientation between the first range of orientation values and the second range of orientation values detected together over the period of time corresponding with a stored data pattern indicative of the user activity; and
and initiating a settings change in the computer system based on the determined user activity.
Turner further teaches detecting a repeated change in orientation between a first range of orientation values and a second range of orientation values for the computer system over a period of time (par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5, which disclose ranges of user metrics, such as a change of pace in which a user is exercising or heart rates of a user wearing a device used to transmit the user’s physical metrics while consistently changing movement); and
initiating a settings change in the computer system based on the determined user activity (par [0147], lines 1-5, which discloses implementing a change in parameters upon the user activity type changing).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Turner within the teachings of Stevens et al would improve upon enhancing the user movement-based device parameter environment (in which Stevens et al is implemented to detect in order to determine) by personalizing the user movement-based data, such as changes in heart rate, speed and distance of user strides, etc., when adjusting the user device’s song BPM level, assigning song selection, and other metrics, for each user, based on pre-stored preference data regarding the user’s actions associated with the rate of each user’s determined user activity, such as walking, exercising, sitting down, lying down, etc.
Stevens et al and Turner do not explicitly teach determining, by a processor, a user activity currently being performed by a user of the computer system based on the temperature and the repeated change in orientation between the first range of orientation values and the second range of orientation values detected together over the period of time corresponding with a stored data pattern indicative of the user activity.
Medelius et al teaches determining, by a processor, a user activity currently being performed by a user of the computer system based on the temperature (par [0026] and pg. 15, col. 2, lines 21-31, which disclose determining a user’s physical activity based on the user’s signature movement patterns and determined body temperature) and the repeated change in orientation between the first range of orientation values (par [0034], lines 2-7 and par [0035], lines 1-5, which discloses determining that the user’s exertion rate is at a normal level) and the second range of orientation values (par [0034], lines 4-7 and par [0042], which disclose determining if the user’s physical exertion exceeds a predetermined threshold value) detected together over the period of time (par [0035], lines 1-10, which discloses that the user’s status data being collected over a specified period of time) corresponding with a stored data pattern indicative of the user activity (par [0092], lines 7-20, which discloses using pre-stored baseline data patterns to determine the present user physical activity).    
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner because incorporating the body temperature/biological-based, device metric determining of Medelius et al would further personalize user device parameters analysis (as disclosed in par [0016] and [0023] of Medelius et al) when assigning content based on determining a current physical activity of each user via pre-stored biological data associated with the device of each individual user.  
Regarding claim 9, Stevens et al and Turner do not explicitly teach wherein the settings change comprises a preference selected by the user.
Medelius et al further teaches wherein the settings change comprises a preference selected by the user (par [0125], “activity preference”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner according to the motivation discussed regarding claim 1.  
Regarding claim 11, Stevens et al, Turner, and Medelius et al teach the limitations of claim 1.
Stevens et al further teaches wherein the operations further comprise displaying a notification based on the user activity (par [0039], lines 1-5, “notifying the user”).
Regarding claim 15, Stevens et al teaches a computer-readable medium (fig. 1, ‘112) storing executable instructions which, when executed by a processor (fig. 1, ‘112), cause the processor to perform operations comprising:
detecting a temperature for at least a portion of the computer system over a period of time (par [0033], lines 11-13, [0037], lines 15-21, [0040], line 6 & [0044], lines 6 -8, which discloses determining a mobile device’s ambient temperature and determining other device parameters over an extended period of time);
the stored data pattern indicating a pattern of orientation (par [0040], lines 6-7, which discloses storing and establishing user patterns during the extended period of time) and temperature that, when detected together over the period of time, corresponds with user activity (par [0040], [0041], lines 12-10, and [0044], which disclose that the collected temperature and periodic changes of orientation corresponding to the user’s mobile device are compared to the pre-established device patterns and historical patterns stored in databases to determine usual behavior of the device).
Stevens et al does not explicitly teach repeatedly detecting a set of changes in orientation of a computer system over a period of time, the set of changes comprising a first change from a first range of orientation values to a second range of orientation values and a second change from the second range of orientation values to the first range of orientation values; and 
the repeatedly detected set of changes in orientation corresponding with a stored data pattern indicative of the user activity; and
initiating a settings change in the computer system based on the determined user activity.
Turner further teaches repeatedly detecting a set of changes in orientation of a computer system over a period of time (par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5, which disclose continuously detecting user device metrics over various periods of time); the set of changes comprising a first change from a first range of orientation values to a second range of orientation values (par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5, which disclose detecting ranges of user metrics, such as a change of pace in which a user is exercising or heart rates of a user wearing a device used to transmit the user’s physical metrics while consistently changing movement, such as determining that the user of the device increased their activity rate from walking to running); and a second change from the second range of orientation values to the first range of orientation values (par [0146], lines 12-15, par [0147], lines 1-6, and [0156], lines 1-5, which disclose detecting ranges of user metrics, such as a change of pace in which a user is exercising or heart rates of a user wearing a device used to transmit the user’s physical metrics while consistently changing movement, such as determining that the user of the device slows down their activity rate from running to walking); and
initiating a settings change in the computer system based on the determined user activity (par [0147], lines 1-5, which discloses implementing a change in parameters upon the user activity type changing).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Turner within the teachings of Stevens et al would improve upon enhancing the user movement-based device parameter environment (in which Stevens et al is implemented to detect in order to determine) by personalizing the user movement-based data, such as changes in heart rate, speed and distance of user strides, etc., when adjusting the user device’s song BPM level, assigning song selection, and other metrics, for each user, based on pre-stored preference data regarding the user’s actions associated with the rate of each user’s determined user activity, such as walking, exercising, sitting down, lying down, etc.
Stevens et al and Turner do not explicitly teach determining a user activity currently being performed by a user of the computer system based on the temperature and the repeatedly detected set of changes in orientation corresponding with a stored data pattern indicative of the user activity, the stored data pattern indicating a pattern or orientation and temperature that, when detected together over the period of time, corresponds with the user activity.
Medelius et al teaches determining a user activity currently being performed by a user of the computer system based on the temperature (par [0026] and pg. 15, col. 2, lines 21-31, which disclose determining a user’s physical activity based on the user’s signature movement patterns and determined body temperature) and the repeatedly detected set of changes in orientation corresponding with a stored data pattern indicative of the user activity (par [0092], lines 7-20, which discloses using pre-stored baseline data patterns to determine the present user physical activity) the stored data pattern indicating a pattern or orientation (par [0092], “physical activity pattern”) and temperature (par [0023], which discloses measuring user body temperature and outside temperature of the user of the device) that, when detected together over the period of time, corresponds with the user activity (par [0045], which discloses using determining user physical activity based on parameters, such as temperature, user pulse rate, etc.).    
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner because incorporating the body temperature/biological-based, device metric determining of Medelius et al would further personalize user device parameters analysis (as disclosed in par [0016] and [0023] of Medelius et al) when assigning content based on determining a current physical activity of each user via pre-stored biological data associated with the device of each individual user.  
Regarding claim 22, Stevens et al and Turner do not explicitly teach wherein detecting the temperature includes detecting a temperature pattern comprising a gradual change in the temperature followed by a stabilization in the temperature of at least the portion of the computer system.
Medelius et al further teaches detecting the temperature includes detecting a temperature pattern comprising a gradual change in the temperature followed by a stabilization in the temperature of at least the portion of the computer system (par [0023], which discloses detected changes in body and outside temperature of the user and user device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner according to the motivation discussed regarding claim 1.  
Regarding claim 23, Stevens et al and Turner do not explicitly teach wherein the user activity is determined based on the temperature pattern and the repeated change in orientation detected together over the period of time corresponding with the stored data pattern indicative of the user activity.
Medelius et al further teaches wherein the user activity is determined based on the temperature pattern and the repeated change in orientation detected together over the period of time corresponding with the stored data pattern indicative of the user activity (pg. 15, col. 2, lines 21-31, which disclose determining a user’s physical activity based on the user’s signature movement patterns and determined body temperature). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Medelius et al within the teachings of Stevens et al and Turner according to the motivation discussed regarding claim 1.  
8.	Claims 3, 5-7, 10, 12-14, 17, 19-20 are rejected under 35 USC 103 as being unpatentable over Potkonjak et al (US 2010/0248706) in view of Stevens et al (US 2015/0179045), in view of Medelius et al (US 2013/0332286) further in view of Slaby et al (US 2012/0068952).
Regarding claim 3, Stevens et al, Turner, and Medelius et al do not explicitly teach wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern.
 Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al because incorporating the teachings of Slaby et al provides improved mobile device condition detection capabilities (as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading Stevens et al, Turner, and Medelius et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Stevens et al, Turner, and Medelius et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Regarding claim 5, Stevens et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0041], “determining the geographical location”).
Stevens et al, Turner, and Medelius et al do not explicitly teach initiating the settings change in the computer system based on the current geographical location.
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 3.
Regarding claim 6, Stevens et al, Turner, and Medelius et al do not explicitly teach wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system
Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 3.
Regarding claim 7, Stevens et al, Turner, and Medelius et al do not explicitly teach detecting the repeated change in orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing first range in orientation values for the computer system during the period of time; and accessing second accelerometer data representing the second range in orientation values for the computer system during the period of time, the first accelerometer data being different than the second accelerometer data.
Slaby et al further teaches wherein detecting the repeated change in orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing first range in orientation values for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing the second range in orientation values for the computer system during the period of time, the first accelerometer data being different than the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 3.
Regarding claim 10, Stevens et al, Turner, and Medelius et al do not explicitly teach wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern
Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 8.
Regarding claim 12, Stevens et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0041], “determining the geographical location”).
Stevens et al, Turner, and Medelius et al do not explicitly teach initiating the settings change in the computer system based on the current geographical location.
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 8.
Regarding claim 13, Stevens et al, Turner, and Medelius et al do not explicitly teach wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system.
Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 8.
Regarding claim 14, Stevens et al, Turner, and Medelius et al do not explicitly teach detecting the repeated change in orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing first range in orientation values for the computer system during the period of time; and accessing second accelerometer data representing the second range in orientation values for the computer system during the period of time, the first accelerometer data being different than the second accelerometer data.
Slaby et al further teaches wherein detecting the repeated change in orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing first range in orientation values for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing the second range in orientation values for the computer system during the period of time, the first accelerometer data being different than the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 8.
Regarding claim 17, Stevens et al, Turner, and Medelius et al do not explicitly teach wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern.
Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 15.
Regarding claim 19, Stevens et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0041], “determining the geographical location”).
Stevens et al, Turner, and Medelius et al do not explicitly teach initiating the settings change in the computer system based on the current geographical location.
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 15.
Regarding claim 20, Stevens et al, Turner, and Medelius et al do not explicitly teach wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system.
 Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device parameter detecting systems of Stevens et al, Turner, and Medelius et al according to the motivation previously addressed regarding claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220528